Citation Nr: 0804405	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran retired from active duty after serving from July 
1974 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

A November 2005 rating decision denied service connection for 
low back disability and granted service connection for 
degenerative arthritis of the cervical spine and status-post 
left shoulder separation, both of which were assigned zero 
percent evaluations effective on August 1, 2004, the first 
day of the month following service discharge.  

As the issues of service connection for cervical spine and 
left shoulder disabilities have been granted, these matters 
are no longer part of the veteran's appeal.  

The remaining issue on appeal is being remanded to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center in Washington, DC.  



REMAND

A review of the claims files reveals that low back complaints 
and a diagnosis of low back strain were noted in service.  
Although a June 2004 VA examination did not find any low back 
disability, the x-ray studies of the lumbar spine in October 
2005, obtained during VA evaluation, reveal degenerative disc 
disease of L5-S1.  

The medical evidence in this regard does not address the 
likely date of onset or etiology of the reported degenerative 
disc disease of the lumbar spine, or any other low back 
disability.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the remaining issue is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
low back disability, such as treatment 
since the most recent evidence dated in 
October 2005.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate any relevant additional records 
with the claims file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
low back disorder.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has a current low back 
disability, to include that due to lumbar 
degenerative disc disease, that had its 
clinical onset during or within a year of 
service.  A complete rationale for all 
opinions must be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
for a lower back disability, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

